UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-D/A Amendment No. 1 ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the monthly distribution period from November 19, 2007 to December 17, 2007 Commission File Number of issuing entity: 333-129844-06 LB-UBS COMMERCIAL MORTGAGE TRUST 2007-C2 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-129844 STRUCTURED ASSET SECURITIES CORPORATION II (Exact name of depositor as specified in its charter) Lehman Brothers Holdings Inc. and UBS Real Estate Investments Inc. (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 35-2314093 35-2314096 35-2314097 (I.R.S.
